Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.   The Applicant’s response to the office action filed on February 16, 2022 is acknowledged.
                                              Status of the Application
2. Claims 1-12 are pending under examination. The Applicant’s arguments and amendment have been fully considered and found persuasive in-part for the reasons that follow. The action is made FINAL.
Response to the Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment.
4. With reference to the rejection of claims 1-12 under 35 USC 103 as being obvious over Calabrese in view of Kaper et al., the Applicant’s arguments were fully considered and found unpersuasive. With reference to the sample weight and single cell, the arguments were found unpersuasive because the claims as presented do not require sample weight and the claims as presented recite ‘one or more cells’ which do not exclude more than one cell comprising sample (biopsy or tissue sample). With reference to the arguments drawn to different uses of protease in the method of Calabrese and Kaper et al., the arguments were found unpersuasive because the protease property is inherent in proteinase K which has the capability of being inactivated by heating at temperature less than 750 C which broadly includes any temperature between 0 C to 750 C and Kaper et al. explicitly taught heat-inactivating at temperature 700 C which is less than 750 C and extraction of nucleic acids that are used in downstream analysis, such as sequencing. Further, Kaper et al. explicitly taught heat-inactivating proteases, equivalent to proteinase K which are inactivated at temperature less than 750 C and incorporation of said heat-inactivating of protease is considered obvious over the cited prior art. In addition, as noted in MPEP 2144 (R-5) the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). There is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. For all the above the rejection has been maintained and restated.
Claim Rejections - 35 USC § 103-Maintained
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
   Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Calabrese (US 2007/0160999) in view of Kaper et al. (US 2015/0376608).
Calabrese teaches a method of claim 1, of amplifying both genomic DNA and mRNA from a composition comprising one or more cells, the method comprising the steps: (a) treating a composition comprising one or more cells with a protease to release genomic DNA and mRNA from the cells (see entire document, eg. col. 7, claim 1, para 0064-0076, 0005-0012);
(c) producing cDNA from the mRNA (see entire document, eg. para 0084-0098);
and (d) amplifying the genomic DNA and cDNA (see entire document, eg. para 0077-0104, example 3).
     With reference to claims 2-3, Calabrese teaches that the cells are eukaryotic cells, or mammalian cells, or human cells (see entire document, eg. para 0023-0024, para 0111).
     With reference to claims 8-9, Calabrese teaches that amplification of genomic DNA and cDNA in parallel using target-specific primers (see entire document, eg. para 0077-0104).
  Although Calabrese teaches treating the composition with organic solvents and centrifugation at low temperature (40 C) inactivates the protease (see entire document, eg. claim 1, para 0070-0072), however, Calabrese did not specifically teach heat-treating the composition to inactivate protease at temperature of less than 750 C. 
     Kaper et al. teach a method of claims 1-12, for preparing nucleic acids for sequencing wherein the method comprises treating one or more cells including human stem cells with a protease and heat-treating at a temperature below 750 C and using said nucleic acids for sequencing (see entire document, eg. para 0006-0010, para 0071-0073). Kaper et al. teach that the protease is a serine protease and bacillus protease (see entire document, eg. para 0047) and sequencing comprises NGS (see entire document, eg. para 0071-0073).
     It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Calabrese with proteases as taught by Kaper et al. to improve the nucleic acid preparation from degradation. The ordinary person skilled in the art would have motivated to combine the method of Calabrese with heat-treating the proteases having capability of being inactivated at temperature less than 750 C as taught by Kaper et al.
and have a reasonable expectation of success that the combination would improve the nucleic acid preparation by reducing the loss of nucleic acids from degradation from proteases and use of said nucleic acids in downstream analysis, including sequencing (see entire document, para 0006-0010, para 0047, 0071) and such a modification is considered obvious over the cited prior art.

                                                       Conclusion
                  No claims are allowable.
       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637